



Exhibit 10-AH


2019 MASTER STOCK INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
This Stock Option Award Agreement (the “Agreement”) is made as of the date
specified in the individual grant summary, by and between Donaldson Company,
Inc., a Delaware corporation (“Donaldson”), and the person specified in the
individual grant summary (the “Employee”). For purposes of the Agreement, the
“Employer” means Donaldson or any Affiliate that employs the Employee.
Donaldson has adopted the 2019 Master Stock Incentive Plan (the “Plan”) which
permits issuance of stock options for the purchase of shares of common stock,
par value US $5.00 per share, of Donaldson (“Common Stock”). Donaldson is now
granting this option under the Plan and in consideration of the Employee’s and
Donaldson’s covenants in this Agreement.
1.    Grant of Option. Donaldson grants the Employee the right and option (the
“Option”) to purchase all or any part of an aggregate of the number of shares of
Common Stock specified in the grant summary, at the Option purchase price
specified in the grant summary (which shall be 100% of the Fair Market Value of
the Common Stock on the date the award is granted). The Option shall be subject
to the terms and conditions in this Agreement and in the Plan. Capitalized terms
not defined in this Agreement shall have the meaning ascribed to such terms in
the Plan. The Employee acknowledges receipt of a copy of the Plan and the Plan
Prospectus. The grant date is the date specified in the individual grant summary
(the “Grant Date”). The Option terminates at the close of business ten (10)
years from the Grant Date unless terminated at an earlier time in accordance
with this Agreement or the Plan. The Option is not intended to be an Incentive
Stock Option within the meaning of Section 422 of the Code.


2.    Vesting of Option Rights. The Option may be exercised by the Employee
under the following schedule except as otherwise provided in this Agreement. The
Option may not be exercised for a period of one (1) year from the Grant Date.
Following that one‑year period, the Option vests and becomes exercisable in
equal one‑third increments: one‑third vests on the one‑year anniversary of the
Grant Date; one‑third vests on the two‑year anniversary of the Grant Date; and
one‑third vests on the three‑year anniversary of the Grant Date. The Option may
be exercised as to any portion of the Option that is vested.


3.    Exercise of Option after Death or Termination of Employment. The Option
shall terminate and may no longer be exercised if the Employee ceases to be
employed by Donaldson, except that:


(a)If the Employee’s employment is terminated for any reason, voluntary or
involuntary, other than for the Employee’s death or Disability (as set forth in
Sections 3(b) and 3(c)) or Retirement (as set forth in Section 3(d)), the Option
immediately shall cease to vest and the Employee may, at any time within a
period of thirty days after such termination, exercise the vested portion of the
Option.


(b)If the Employee should die while the Option is still exercisable according to
its terms and the Employee should not have fully exercised the Option, the
vested portion of the Option may be exercised at any time within thirty‑six (36)
months after the Employee’s death by the personal representatives or
administrators of the Employee’s estate, as applicable, or by any person or
persons to whom the Option is transferred by will or the applicable laws of
descent and distribution.


(c)If the Employee’s employment is terminated by reason of Disability and the
Employee shall not have fully exercised the Option, such Option may be exercised
at any time within thirty‑six (36) months after the Employee’s date of
termination of employment for Disability by the Employee, personal
representatives or administrators, or guardians of the Employee, as applicable,
to the extent of the full


-1-

--------------------------------------------------------------------------------





number of shares the Employee is entitled to exercise under the Option. The
Employee shall continue to have exercise rights accrue during such
thirty‑six (36) month period according to the vesting schedule set forth in
Section 2.


(d)If the Employee’s employment is terminated by reason of Retirement (as
defined under the Plan), the Employee shall continue to have the ten (10) year
term to exercise this Option set forth in Section 1 and shall continue to have
exercise rights accrue according to the vesting schedule set forth in Section 2.


For purposes of this Agreement, the Employee’s date of termination of employment
shall be the earlier of (i) the date the Employer tenders a notice of
termination to the Employee or the Employee tenders a notice of resignation to
the Employer, or (ii) the date the Employee ceases to render services to the
Employer. The Committee (or its delegate) shall have the exclusive discretion to
determine the date of the Employee’s termination of employment for purposes of
the Option (including whether the Employee may still be considered to be
providing services while on a leave of absence), regardless of any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where the Employee is employed or the terms
of the Employee’s employment agreement, if any. For the avoidance of doubt, a
transfer of employment between Donaldson Affiliates shall not constitute a
termination of employment for purposes of this Agreement.
4.    Method of Exercise of Option. The vested portion of the Option may be
exercised only during the term of the Option by delivery of a notice of exercise
in such form as may designated by the Committee from time to time. The notice
must state the number of shares being exercised and include payment in full of
the purchase price and any Tax-Related Items (as defined in Section 7 below).
Payment of the purchase price and Tax-Related Items shall be made (i) in cash,
(ii) by delivery of unencumbered shares of Common Stock previously acquired
having a Fair Market Value equal to the exercise price and Tax-Related Items,
(iii) by a combination of cash and shares under (i) and (ii) above; (iv) by
withholding of shares of Common Stock that would otherwise be issued upon such
exercise having a Fair Market Value on the date of exercise equal to the
exercise price and Tax-Related Items or (v) by a cashless (broker-assisted)
exercise that complies with all applicable laws.
Notwithstanding the foregoing, if the Employee resides or is employed in a
country where the local foreign exchange rules and regulations either preclude
the remittance of currency out of the country for purposes of paying the
purchase price, or require Donaldson and/or the Employee to secure any legal or
regulatory approvals, complete any legal or regulatory filings, or undertake any
additional steps for remitting currency out of the country, or to facilitate
administration of the Plan, Donaldson may restrict the method of exercise to a
form of cashless exercise (as it determines in its sole discretion).
Alternatively, Donaldson may require the Employee to sell any shares of Common
Stock the Employee acquires under the Plan immediately or within a specified
period following the Employee’s termination of employment (in which case, this
Agreement shall give Donaldson the authority to issue sale instructions on the
Employee’s behalf).
5.    Forfeiture of Option and Option Gain Resulting from Certain Activities.


(a)    If, at any time that (i) is within two (2) years after the date that the
Employee has exercised the Option or (ii) within two (2) years after the date of
the termination of the Employee’s employment with Donaldson or any Affiliate for
any reason whatsoever while an option agreement under the Plan is in effect,
whichever is longer, the Employee engages in any Forfeiture Activity (as defined
below) then (A) the Option shall immediately terminate effective as of the date
any such activity first occurred, and (B) any gain received by the Employee
pursuant to the exercise of this Option must be paid to Donaldson within
thirty (30) days of demand by Donaldson. The gain on any exercise of the Option
shall be determined by


-2-

--------------------------------------------------------------------------------





multiplying the number of shares of Common Stock purchased pursuant to the
Option times the excess of the Fair Market Value of a share of Common Stock on
the date of exercise (without regard to any subsequent increase or decrease in
the Fair Market Value) over the purchase price.


(b)    The Employee shall be deemed to have engaged in a Forfeiture Activity if
the Employee (i) directly or indirectly engages in any business activity on his
or her own behalf or as a partner, shareholder, director, trustee, principal,
agent, employee, consultant or otherwise of any person or entity which is in any
respect in competition with or competitive with Donaldson or any Affiliate, or
solicits, entices or induces any employee or representative of Donaldson or any
Affiliate to engage in any such activity, (ii) directly or indirectly solicits,
entices or induces (or assists any other person or entity in soliciting,
enticing or inducing) any customer or potential customer (or agent, employee or
consultant of any customer or potential customer) with whom the Employee had
contact in the course of his or her employment with Donaldson or any Affiliate
to deal with a competitor of Donaldson or any Affiliate, or (iii) fails to hold
in a fiduciary capacity for the benefit of Donaldson or any Affiliate all
confidential information, knowledge and data, including customer lists and
information, business plans and business strategy (“Confidential Data”) relating
in any way to the business of Donaldson and any Affiliate for so long as such
Confidential Data remains confidential.


(c)    If any court of competent jurisdiction shall determine that this
forfeiture provision is invalid in any respect, the court so holding may limit
such covenant either or both in time, in area or in any other manner which the
court determines such that the covenant shall be enforceable against the
Employee. The Employee shall acknowledge that the remedy of law for any breach
of this covenant not to compete will be inadequate, and that Donaldson shall be
entitled, in addition to any remedy of law, to preliminary and permanent
injunctive relief.


6.    Acceleration of Exercisability upon Change in Control. In the event of a
Change in Control (as defined in the Plan), any outstanding Options granted
under this Agreement not previously vested and exercisable shall become fully
vested and exercisable and shall remain exercisable thereafter until they are
either exercised or expire by their terms.


7.    Tax and Social Insurance Contributions Withholding.


(a)    Regardless of any action Donaldson or the Employer takes with respect to
any or all income tax, social insurance, payroll tax, fringe benefits tax,
payment on account or other tax-related items related to the Employee’s
participation in the Plan (“Tax‑Related Items”), the Employee acknowledges that
the ultimate liability for all Tax‑Related Items legally due by the Employee is
and remains the Employee’s responsibility, and that Donaldson and the Employer:
(a) make no representations or undertakings regarding the treatment of any
Tax‑Related Items in connection with any aspect of the Option, including the
grant of the Option, the vesting of the Option, the exercise of the Option, the
subsequent sale of any shares of Common Stock and the receipt of any dividends;
and (b) do not commit to structure the terms of the grant or any aspect of the
Option to reduce or eliminate the Employee’s liability for Tax‑Related Items.


(b)     Prior to any taxable or tax withholding event, as applicable, the
Employee agrees to make adequate arrangements satisfactory to Donaldson and/or
the Employer to satisfy all Tax-Related Items. In this regard, in the absence of
direction from the Employee under Section 4 above, the Employee hereby
authorizes Donaldson to satisfy all Tax-Related Items by (i) withholding shares
of Common Stock to be issued at exercise of the Option or otherwise selling
shares of Common Stock on the Employee’s behalf equal to the amount of all
Tax-Related Items required to be withheld, pursuant to the policies and
processes of Donaldson’s stock plan administrator and broker; or (ii)
withholding from the Employee’s wages or other cash compensation payable to the
Employee by Donaldson and/or the Employer. If the Employee is subject to
taxation in more than one jurisdiction, the Employee acknowledges that
Donaldson, the Employer or


-3-

--------------------------------------------------------------------------------





another Affiliate may be required to withhold or account for Tax‑Related Items
in more than one jurisdiction.


(c)    Depending on the withholding method, Donaldson may withhold or account
for Tax-Related Items by considering applicable statutory withholding rates (as
determined by the Committee in its sole discretion) or other applicable
withholding rates, including maximum withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding from shares of Common Stock to be
delivered upon exercise of the Option, for tax purposes, the Employee is deemed
to have been issued the full number of shares of Common Stock subject to the
exercised Option, notwithstanding that a number of shares of Common Stock are
held back solely for the purpose of paying the Tax-Related Items.


(d)    The Employee agrees to pay to Donaldson or the Employer any amount of
Tax-Related Items that Donaldson or the Employer may be required to withhold or
account for as a result of the Employee’s participation in the Plan that cannot
be satisfied by the means previously described. Donaldson may refuse to issue or
deliver shares of Common Stock or proceeds from the sale of shares of Common
Stock until arrangements satisfactory to the Committee have been made in
connection with the Tax-Related Items.


8.    Shareholder Rights. The Option does not entitle the Employee to any rights
of a stockholder of Donaldson with respect to shares of Common Stock issuable
thereunder until such shares have been issued to the Employee upon exercise of
the Option.


9.    Effectiveness of Agreement; Non-Disclosure. This Agreement shall be
effective only after the Employee agrees to the terms and conditions of this
Agreement. The Employee shall not disclose either the contents or any of the
terms and conditions of this award to any other person and agrees that Donaldson
shall have the right, in its sole discretion, to immediately terminate the
Agreement in the event of such disclosure by the Employee.


10.    Nature of Grant.


(a)    Neither the Plan nor this Agreement shall (i) be deemed to give the
Employee a right to remain an employee of the Employer, (ii) restrict the right
of the Employer to discharge the Employee, with or without cause, or (iii) be
deemed to be a written contract of employment.


(b)    The Employee acknowledges and agrees that the Plan is discretionary in
nature and limited in duration, and may be amended, cancelled, or terminated by
Donaldson, in its sole discretion, at any time. Any amendment, modification or
termination of the Plan shall not constitute a change or impairment of the terms
and conditions of the Employee’s employment with the Employer.
 
(c)    The grant of this Option under the Plan is a one‑time benefit and does
not create any contractual or other right to receive an Option or an award or
benefits in lieu of an Option in the future. Future awards, if any, will be at
the sole discretion of Donaldson, including, but not limited to, the form and
timing of an award, the number of shares of Common Stock subject to an award,
the vesting provisions, and the purchase price.


(d)    The Employee’s participation in the Plan is exceptional, voluntary and
occasional. The value of the Option is an extraordinary item of compensation
outside the scope of the Employee’s employment contract, if any.


(e)    The Option, the shares of Common Stock subject to the Option and the
income and value of the same, are not part of normal or expected compensation
for any purpose, including, without limitation,


-4-

--------------------------------------------------------------------------------





calculating any severance, resignation, redundancy, end of service payments,
bonuses, long‑service awards, pension, or retirement benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for Donaldson, the Employer or any Affiliate.


(f)    No claim or entitlement to compensation or damages shall arise from
termination of the Option resulting from termination of the Employee’s
employment (for any reason whatsoever, whether or not later found to be invalid
or in breach of local employment laws or the terms of the Employee’s employment
agreement, if any).


(g)    The future value of the shares of Common Stock subject to the Option is
unknown and cannot be predicted with certainty and if the Employee exercises a
vested Option, the value of the underlying shares of Common Stock may increase
or decrease, even below the purchase price.


(h)    Donaldson shall not be liable for any foreign exchange rate fluctuation,
where applicable, between the Employee’s local currency and the United States
dollar that may affect the value of the Option or of any amounts due to the
Employee pursuant to the exercise of the Option or the subsequent sale of any
shares of Common Stock acquired upon exercise.


(i)    The Option and the benefits evidenced by this Agreement do not create any
entitlement not otherwise specifically provided for in the Plan or provided by
Donaldson in its discretion, to have the Option or any such benefits transferred
to, or assumed by, another company, nor to be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
shares of Common Stock.


11.    Data Privacy.


(a)    Pursuant to applicable personal data protection laws, Donaldson hereby
notifies the Employee of the following in relation to the Employee’s personal
Data (as defined below) and the collection, use, processing and transfer of such
Data in relation to Donaldson’s grant of this award and the Employee’s
participation in the Plan. The collection, use, processing and transfer of the
Employee’s Data is necessary for Donaldson’s administration of the Plan and the
Employee’s participation in the Plan, and the Employee’s denial and/or objection
to the collection, use, processing and transfer of Data may affect the
Employee’s participation in the Plan. As such, the Employee hereby voluntarily
acknowledges and consents (where required under applicable law) to the
collection, use, processing and transfer of Data as described in this paragraph.


(b)    Donaldson and the Employer hold certain personal information about the
Employee, specifically: the Employee’s name, home address, email address and
telephone number, date of birth, social security number, passport number or
other employee identification number, salary, nationality, job title, any shares
of Common Stock or directorships held in Donaldson, details of all stock awards
or any other entitlement to shares of Common Stock awarded, canceled, purchased,
vested, unvested or outstanding in the Employee’s favor, for the purpose of
managing and administering the Plan (“Data”). Data may be provided by the
Employee or collected, where lawful, from third parties, and Donaldson will
process Data for the exclusive purpose of implementing, administering and
managing the Employee’s participation in the Plan. Data processing will take
place through electronic and non‑electronic means according to logics and
procedures strictly correlated to the purposes for which Data are collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations in the Employee’s country of residence. Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought. Data will be
accessible within Donaldson’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for the Employee’s participation in the Plan.


-5-

--------------------------------------------------------------------------------







(c)    Donaldson and the Employer will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
the Employee’s participation in the Plan, and Donaldson and the Employer may
each further transfer Data to any third parties assisting Donaldson in the
implementation, administration and management of the Plan. As permitted by
applicable personal data protection laws, if Donaldson or the Employer becomes
involved in a merger, acquisition, sale of assets, joint venture, securities
offering, bankruptcy, reorganization, liquidation, dissolution, or other
transaction or if the ownership of all or substantially all of Donaldson or the
Employer otherwise changes, Donaldson or the Employer may transfer Data to a
third party or parties in connection therewith. The Employee hereby authorizes
(where required under applicable law) them to receive, possess, use, retain and
transfer Data, in electronic or other form, for purposes of implementing,
administering and managing the Employee’s participation in the Plan, including
any requisite transfer of such Data as may be required for the administration of
the Plan and/or the subsequent holding of shares of Common Stock on the
Employee’s behalf to a broker or other third party with whom the Employee may
elect to deposit any shares of Common Stock acquired pursuant to the Plan.


(d)    The Employee may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of Data, (b) verify the content,
origin and accuracy of Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of Data which
is not necessary or required for the implementation, administration and/or
operation of the Plan and the Employee’s participation in the Plan. The Employee
may seek to exercise these rights by contacting privacy@donaldson.com. The
Employee understands that he or she is providing the consent herein on a purely
voluntary basis. If the Employee does not consent or later seeks to remove his
or her consent, the Employee’s salary from or employment with the Employer will
not be affected; the only consequence of refusing or withdrawing his or her
consent is that Donaldson would not be able to grant the Employee Options or
other equity awards or participation in the Plan.


12.    Compliance with Law. The exercise of all or any parts of the Option shall
only be effective at such time that the sale of shares of Common Stock pursuant
to such exercise will not violate any United States (“U.S.”) federal, state or
foreign securities or other laws.


13.    Transferability. The Option may not be transferable in any manner
(including without limitation, sale, alienation, anticipation, pledge,
encumbrance, or assignment) other than by will or by laws of descent and
distribution, unless otherwise determined by the Committee in accordance with
the Plan. All rights with respect to the Option shall be exercisable during the
lifetime of the Employee only by the Employee or his or her guardian or legal
representative or permitted transferee, if applicable.


14.    Governing Law; Venue. This Agreement shall be construed and enforced in
accordance with the laws of the U.S. state of Delaware, except with respect to
its rules relating to conflicts of law. The Employee consents to the exclusive
jurisdiction of the U.S. state and federal courts of the state of Minnesota in
connection with any controversies relating to or arising out of this Agreement,
and agrees that any and all litigation relating to or arising out of this
Agreement shall be venued in Hennepin County, Minnesota.


15.    Repatriation; Compliance with Law. The Employee agrees to repatriate all
payments attributable to the shares of Common Stock and/or cash acquired under
the Plan (including, but not limited to, dividends and any proceeds derived from
the sale of the shares of Common Stock acquired pursuant to the Option) in
accordance with local foreign exchange rules and regulations in the Employee’s
country of residence (and country of employment, if different). In addition, the
Employee also agrees to take any and all actions, and consents to any and all
actions taken by Donaldson or any Affiliate, as may be required to allow
Donaldson and its Affiliates to comply with local laws, rules and regulations in
the Employee’s country of residence (and country of employment, if different).
Finally, the Employee agrees to take any


-6-

--------------------------------------------------------------------------------





and all actions as may be required to comply with the Employee’s personal legal
and tax obligations under local laws, rules and regulations in the Employee’s
country of residence (and country of employment, if different).


16.    Electronic Delivery and Acceptance. Donaldson, in its sole discretion,
may decide to deliver any documents related to the Option or other awards
granted to the Employee under the Plan by electronic means. The Employee hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on‑line or electronic system established and
maintained by Donaldson or a third party designated by Donaldson.


17.    English Language. The Employee acknowledges and agrees that it is the
Employee’s express intent that this Agreement, the Plan and all other documents,
notices and legal proceedings entered into, given or instituted pursuant to the
grant of this Option, be drawn up in English. The Employee acknowledges that he
or she is sufficiently proficient in English, or has consulted with an advisor
who is sufficiently proficient in English, so as to allow the Employee to
understand the terms and conditions of this Agreement and the Plan. If the
Employee has received this Agreement, the Plan or any other documents related to
the Option translated into a language other than English, and if the meaning of
the translated version is different than the English version, the English
version shall control.


18.    Addendum. Notwithstanding any provisions in this Agreement to the
contrary, this Option shall be subject to any special terms and conditions for
the Employee’s country of residence (and country of employment, if different),
as set forth in the applicable addendum to this Agreement. Further, if the
Employee transfers residency and/or employment to another country reflected in
an addendum to this Agreement, the special terms and conditions for such country
will apply to the Employee to the extent Donaldson determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local laws, rules and/or regulations or to
facilitate the operation and administration of the Option and the Plan (or
Donaldson may establish alternative terms and conditions as may be necessary or
advisable to accommodate the Employee’s transfer). Any applicable addendum shall
constitute part of this Agreement.


19.    Imposition of Other Requirements. Donaldson reserves the right to impose
other requirements on this Option, any shares of Common Stock acquired pursuant
to this Option, and the Employee’s participation in the Plan, to the extent
Donaldson determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local laws, rules and/or
regulations or to facilitate the operation and administration of the Option and
the Plan. Such requirements may include (but are not limited to) requiring the
Employee to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.


20.    Not a Public Offering. The grant of the Option is not intended to be a
public offering of securities in the Employee’s country of residence (and
country of employment, if different). Donaldson has not submitted any
registration statement, prospectus or other filings with the local securities
authorities (unless otherwise required under local law), and the grant of the
Option is not subject to the supervision of the local securities authorities.


21.    No Advice Regarding Grant. No employee of Donaldson or any Affiliate is
permitted to advise the Employee on whether the Employee should acquire shares
of Common Stock by exercising the Option under the Plan. Investment in shares of
Common Stock involves a degree of risk. Before deciding to acquire shares of
Common Stock by exercising the Option, the Employee should carefully review all
of the materials related to the Option and the Plan. In addition, the Employee
should consult with the Employee’s personal advisor for professional investment
advice.


-7-

--------------------------------------------------------------------------------







22.    Insider Trading Restrictions/Market Abuse Laws. By participating in the
Plan, the Employee agrees to comply with Donaldson’s policy on insider trading
(to the extent that it is applicable to the Employee). Further, the Employee
acknowledges that, depending on the Employee’s or the broker’s country of
residence or where the shares of Common Stock are listed, the Employee may be
subject to insider trading restrictions and/or market abuse laws which may
affect the Employee’s ability to accept, acquire, sell or otherwise dispose of
shares of Common Stock, rights to shares of Common Stock (e.g., Options) or
rights linked to the value of shares of Common Stock, during such time the
Employee is considered to have “inside information” regarding Donaldson as
defined by the laws or regulations in the Employee’s country. Local insider
trading laws and regulations may prohibit the cancellation or amendment of
orders the Employee places before he or she possessed inside information.
Furthermore, the Employee could be prohibited from (i) disclosing the inside
information to any third party (other than on a “need to know” basis) and (ii)
“tipping” third parties or causing them otherwise to buy or sell securities. The
Employee understands that third parties include fellow employees. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Donaldson insider
trading policy. The Employee acknowledges that it is the Employee’s
responsibility to comply with any applicable restrictions, and that the Employee
should therefore consult his or her personal advisor on this matter.


23.    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement will not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement will be severable and enforceable to the extent permitted by
law.


24.    Waiver. The Employee agrees that a waiver by Donaldson of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the Employee
or any other Participant.


By execution of this Agreement as of the Grant Date, the Employee hereby accepts
and agrees to be bound by all of the terms and conditions of this Agreement and
the Plan.
EMPLOYEE:


SIGNED BY ELECTRONIC SIGNATURE*






* BY ELECTRONICALLY ACCEPTING THIS AWARD, THE EMPLOYEE AGREES THAT (I) SUCH
ACCEPTANCE CONSTITUTES THE EMPLOYEE’S ELECTRONIC SIGNATURE IN EXECUTION OF THIS
AGREEMENT; (II) THE EMPLOYEE AGREES TO BE BOUND BY THE PROVISIONS OF THE PLAN,
THE AGREEMENT AND THE ADDENDUM TO THE AGREEMENT (IF ANY); (III) THE EMPLOYEE HAS
REVIEWED THE PLAN, THE AGREEMENT AND THE ADDENDUM TO THE AGREEMENT (IF ANY) IN
THEIR ENTIRETY, HAS HAD AN OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO
ACCEPTING THE AWARD AND FULLY UNDERSTANDS ALL OF THE PROVISIONS OF THE PLAN, THE
AGREEMENT AND THE ADDENDUM TO THE AGREEMENT (IF ANY); (IV) THE EMPLOYEE HAS BEEN
PROVIDED WITH A COPY OR ELECTRONIC ACCESS TO A COPY OF THE U.S. PROSPECTUS FOR
THE PLAN AND THE TAX SUPPLEMENT TO THE U.S. PROSPECTUS FOR THE EMPLOYEE’S
COUNTRY, IF APPLICABLE; AND (V) THE EMPLOYEE HEREBY AGREES TO ACCEPT AS BINDING,
CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE HUMAN RESOURCES
COMMITTEE UPON ANY QUESTIONS ARISING UNDER THE PLAN, THE AGREEMENT AND THE
ADDENDUM TO THE AGREEMENT (IF ANY)


-8-

--------------------------------------------------------------------------------







ADDENDUM TO
STOCK OPTION AWARD AGREEMENT


The Option is subject to the following additional terms and conditions as set
forth in this addendum to the Agreement (the “Addendum”) to the extent the
Employee resides and/or is employed in one of the jurisdictions or countries
addressed herein. To the extent the Employee transfers residence and/or
employment to another country, the special terms and conditions for such country
as reflected in this Addendum (if any) will apply to the Employee to the extent
Donaldson determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable to comply with local laws, rules and/or
regulations, or to facilitate the operation and administration of the Option and
the Plan (or Donaldson may establish alternative terms and conditions as may be
necessary or advisable to accommodate the Employee’s transfer). All defined
terms as contained in this Addendum shall have the same meaning as set forth in
the Plan and the Agreement.


EUROPEAN UNION (“EU”) AND EUROPEAN ECONOMIC AREA (“EEA”) MEMBER STATES


1.Personal Data. The following provision shall replace Section 11 of the
Agreement in its entirety:


Pursuant to applicable personal data protection laws, Donaldson hereby notifies
the Employee of the following in relation to the Employee’s Personal Data
(defined below) and the collection, processing and transfer in electronic or
other form of such Personal Data in relation to Donaldson’s grant of this Option
and the Employee’s participation in the Plan. The collection, processing and
transfer of the Employee’s Personal Data is necessary for the legitimate purpose
of Donaldson’s administration of the Plan and the Employee’s participation in
the Plan, and the Employee’s denial and/or objection to the collection,
processing and transfer of Personal Data may affect the Employee’s participation
in the Plan. As such, the Employee acknowledges the collection, use, processing
and transfer of Personal Data as described herein.
Donaldson and the Employer hold certain personally identifiable information
about the Employee, specifically the Employee’s name, home address, email
address and telephone number, date of birth, social security number, passport
number or other employee identification number, salary, nationality, job title,
any shares of Common Stock or directorships held in Donaldson, details of all
options or any other entitlement to shares of Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Employee’s favor, for the
purpose of managing and administering the Plan (“Personal Data”). The Personal
Data may be provided by the Employee or collected, where lawful, from third
parties. Donaldson and the Employer each act as controllers of the Personal Data
and will process the Personal Data in this context for the exclusive legitimate
purpose of implementing, administering and managing the Employee’s participation
in the Plan and meeting related legal obligations associated with these actions.
The processing will take place through electronic and non-electronic means
according to logics and procedures correlated to the purposes for which the
Personal Data was collected and with confidentiality and security provisions as
set forth by applicable laws and regulations. Personal Data will be accessible
within Donaldson’s organization only by those persons requiring access for
purposes of the implementation, administration and operation of the Plan and
other aspects of the employment relationship and for the Employee’s
participation in the Plan.
Donaldson and the Employer will transfer Personal Data amongst themselves as
necessary for the purpose of implementation, administration and management of
the Employee’s participation in the Plan, and Donaldson and the Employer may
each further transfer Personal Data to third parties assisting


-9-

--------------------------------------------------------------------------------





Donaldson or the Employer in the implementation, administration and management
of the Plan, including Morgan Stanley Smith Barney or any successor or other
third party that Donaldson, the Employer or Morgan Stanley Smith Barney (or its
successor) may engage to assist with administration of the Plan from time to
time. Further and as permitted by applicable personal data protection laws, if
Donaldson or the Employer becomes involved in a merger, acquisition, sale of
assets, joint venture, securities offering, bankruptcy, reorganization,
liquidation, dissolution or other transaction or if the ownership of all or
substantially all of Donaldson or the Employer otherwise changes, Donaldson or
the Employer may transfer Personal Data to a third party or parties in
connection therewith. These recipients may be located in the EEA, or elsewhere
throughout the world, such as the United States. By participating in the Plan,
the Employee understands that these recipients may receive, possess, use, retain
and transfer the Personal Data, in electronic or other form, for purposes of
implementing, administering and managing the Employee’s participation in the
Plan, including any requisite transfer of such Personal Data as may be required
for the administration of the Plan and/or the subsequent holding of shares on
the Employee’s behalf to a broker or other third party with whom the Employee
may elect to deposit any shares of Common Stock acquired pursuant to the Plan.
The Employee further understands that the Employee may request a list with the
names and addresses of any potential recipients of the Employee’s Personal Data
by contacting privacy@donaldson.com. When transferring Personal Data to these
potential recipients, Donaldson and the Employer provide appropriate safeguards
in accordance with EU Standard Contractual Clauses, the EU-U.S. Privacy Shield
Framework, or other legally binding and permissible arrangements. The Employee
may request a copy of such safeguards by contacting privacy@donaldson.com.
To the extent provided by law, the Employee may, at any time, have the right to
request access to Personal Data, rectification of Personal Data, erasure of
Personal Data, restriction of processing of Personal Data, and portability of
Personal Data. The Employee may also have the right to object, on grounds
related to a particular situation, to the processing of Personal Data, as well
as opt-out of the Plan herein, in any case without cost, by contacting
privacy@donaldson.com. The Employee’s provision of Personal Data is a
contractual requirement. The Employee understands, however, that the only
consequence of refusing to provide Personal Data is that Donaldson and the
Employer may not be able to grant the Employee stock options under the Plan, or
grant other equity awards or administer or maintain such awards. For more
information on the consequences of the Employee’s refusal to provide Personal
Data, the Employee understands that the Employee may contact
privacy@donaldson.com.
When Donaldson and the Employer no longer need to use Personal Data for the
purposes above or do not need to retain it for compliance with any legal or
regulatory purpose, each will take reasonable steps to remove Personal Data from
their systems and/or records containing the Personal Data and/or take steps to
properly anonymize it so that the Employee can no longer be identified from it.


2.    EU Age Discrimination. If the Employee is a resident of or employed in a
country that is a member of the EU, the grant of this award and the terms and
conditions governing this award are intended to comply with the age
discrimination provisions of the EU Equal Treatment Framework Directive, as
implemented into local law (the “Age Discrimination Rules”). To the extent a
court or tribunal of competent jurisdiction determines that any provision of
this award is invalid or unenforceable, in whole or in part, under the Age
Discrimination Rules, Donaldson shall have the power and authority to revise or
strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.


AUSTRALIA


1.    Shareholder Approval Requirement. Notwithstanding any provision in the
Agreement to the contrary, the Employee will not be entitled to, and shall not
claim any benefit under the Plan if the provision of such benefit would give
rise to a breach of Part 2D.2 of the Corporations Act 2001 (Cth), any


-10-

--------------------------------------------------------------------------------





other provision of that Act, or any other applicable statute, rule or regulation
which limits or restricts the giving of such benefits. Further, Donaldson’s
Affiliate in Australia is under no obligation to seek or obtain the approval of
its shareholders for the purpose of overcoming any such limitation or
restriction.


2.    Tax Deferral. The Option awarded under the Agreement is intended to be
subject to tax deferral under Subdivision 83A-C of the Income Tax Assessment Act
1997 (Cth) (subject to the conditions of the Act).


BELGIUM


1.    Acceptance of the Option. In order for the Option to be subject to
taxation at the time of grant (more specifically, on the 60th day after the
offer date), the Employee must affirmatively accept the Option in writing within
60 days after the offer date. If the Employee fails to affirmatively accept the
Option in writing within 60 days after the offer date, the Employee will not be
subject to taxation at the time of grant (more specifically, on the 60th day
after the offer date) but instead will be subject to taxation on the date the
Employee exercises the Option (or such other treatment as may apply under
Belgian tax law at the time of exercise).


BRAZIL


1.    Labor Law Acknowledgment. The Employee agrees that, for all legal
purposes, (i) the benefits provided under the Agreement and the Plan are the
result of commercial transactions unrelated to the Employee’s employment; (ii)
the Agreement and the Plan are not a part of the terms and conditions of the
Employee’s employment; and (iii) the income from the exercise of the Option, if
any, is not part of the Employee’s remuneration from employment.


2.    Compliance with Law. By accepting the Option, the Employee acknowledges
his / her agreement to comply with applicable Brazilian laws and to pay any and
all applicable taxes associated with the exercise of the Option, the issuance
and/or sale of shares of Common Stock acquired under the Plan or the receipt of
any dividends.


CANADA


1.    Exercise Procedures - No Payment with Common Stock. Notwithstanding any
provision of the Agreement or the Plan to the contrary, if the Employee is a
resident in Canada, the Employee may not tender shares of Common Stock that the
Employee owns to pay the purchase price or any Tax-Related Items in connection
with the Option.


2.    Use of English Language. The Employee acknowledges and agrees that it is
the Employee’s wish that the Agreement and the Addendum, as well as all
documents, notices and legal proceedings entered into, given or instituted
pursuant the Award, be drawn up in English.


Utilisation de Langue anglaise. Employé admet et convient que c’est le désir du
Employé que l’Accord et l’Addenda, aussi bien que tous les documents, remarque
et les poursuites judiciaires entrées, données ou instituées conforme le Prix,
être établi dans l’anglais.


3.    Data Privacy. The following provision supplements Section 11 of the
Agreement:


The Employee hereby authorizes Donaldson and Donaldson’s representatives to
discuss and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. The Employee
further authorizes Donaldson, the Employer and its Affiliates to disclose and


-11-

--------------------------------------------------------------------------------





discuss the Plan with their advisors. The Employee further authorizes Donaldson,
the Employer and any other Affiliate to record such information and to keep such
information in the Employee’s employee file.


DENMARK


1.    Danish Stock Option Act. In accepting the Option, the Employee
acknowledges that the Employee has received an “Employer Statement” translated
into Danish, which is being provided to comply with the Danish Act on the Use of
Rights to Purchase or Subscribe for Shares etc. in Employment Relationships (the
“Stock Option Act”).


FRANCE


1.    Nature of Grant. The Option is not granted under the French specific
regime provided by Articles Section L.225-177 and seq. of the French commercial
code.


2.    Use of English Language. The Employee acknowledges and agrees that it is
the Employee’s wish that the Agreement and the Addendum, as well as all
documents, notices and legal proceedings entered into, given or instituted
pursuant the Award, be drawn up in English.


Utilisation de Langue anglaise. Employé admet et convient que c’est le désir du
Employé que l’Accord et l’Addenda, aussi bien que tous les documents, remarque
et les poursuites judiciaires entrées, données ou instituées conforme le Prix,
être établi dans l’anglais.


GERMANY


No country-specific provisions.


HONG KONG


1.    Exercise of Option. If, for any reason, the Option vests and becomes
exercisable and the Employee exercises the Option within six (6) months of the
Date of Grant, the Employee agrees that the Employee will not dispose of any
shares of Common Stock acquired upon such exercise prior to the six-month
anniversary of the Date of Grant.


2.    IMPORTANT NOTICE. The Agreement, the Addendum, the Plan and all other
materials pertaining to the Option have not been reviewed by any regulatory
authority in Hong Kong. The Employee is advised to exercise caution in relation
to the offer. If the Employee has any doubts about any of the contents of the
materials pertaining to the Option, the Employee should obtain independent
professional advice.


INDIA


1.    Repatriation Requirements. The Employee understands that the Employee must
repatriate any cash dividends paid on shares of Common Stock under the Plan and
any proceeds from the sale of such shares of Common Stock to India within a
certain period of time after receipt of the proceeds. It is the Employee’s sole
responsibility to comply with applicable exchange control laws in India.


-12-

--------------------------------------------------------------------------------







ITALY


1.Method of Exercise. Notwithstanding anything to the contrary in the Agreement
or the Plan, unless Donaldson determines otherwise, the Option may be exercised
only by using the full cashless method. Cash, cashless sell-to-cover, or stock
swap methods of exercise are prohibited.


2.Plan Document Acknowledgment. In accepting the Option, the Employee
acknowledges that a copy of the Plan was made available to the Employee, and the
Employee has reviewed the Plan and the Agreement, including this Addendum, in
their entirety and fully understands and accepts all provisions of the Plan, the
Agreement, and this Addendum.


The Employee further acknowledges that the Employee has read and specifically
approves the following provision in the Agreement: Section 2 (Vesting of Option
Rights), Section 7 (Tax and Social Insurance Contributions Withholding), Section
10 (Nature of Grant); and Section 19 (Imposition of Other Requirements).


JAPAN


No country-specific provisions.


MEXICO


1.    Commercial Relationship. The Employee expressly recognizes and
acknowledges that the Employee’s participation in the Plan and Donaldson’s grant
of the Option does not constitute an employment relationship between the
Employee and Donaldson. The Employee has been granted the Option as a
consequence of the commercial relationship between Donaldson and Donaldson’s
Affiliate in Mexico that employs the Employee (“Donaldson-Mexico”), and
Donaldson-Mexico is the Employee’s sole employer. Based on the foregoing, (a)
the Employee expressly recognizes the Plan and the benefits the Employee may
derive from the Employee’s participation in the Plan do not establish any rights
between the Employee and Donaldson-Mexico, (b) the Plan and the benefits the
Employee may derive from the Employee’s participation in the Plan are not part
of the employment conditions and/or benefits provided by Donaldson-Mexico, and
(c) any modifications or amendments of the Plan by Donaldson, or a termination
of the Plan by Donaldson, shall not constitute a change or impairment of the
terms and conditions of the Employee’s employment with Donaldson-Mexico.


2.    Extraordinary Item of Compensation. The Employee expressly recognizes and
acknowledges that the Employee’s participation in the Plan is a result of the
discretionary and unilateral decision of Donaldson, as well as the Employee’s
free and voluntary decision to participate in the Plan in accordance with the
terms and conditions of the Plan, the Agreement and this Addendum. As such, the
Employee acknowledges and agrees that Donaldson may, in its sole discretion,
amend and/or discontinue the Employee’s participation in the Plan at any time
and without any liability. The value of the Option is an extraordinary item of
compensation outside the scope of the Employee’s employment contract, if any.
The Option is not part of the Employee’s regular or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits, or any
similar payments, which are the exclusive obligations of Donaldson-Mexico.


NETHERLANDS


1.    Waiver of Termination Rights. The Employee hereby waives any and all
rights to compensation or damages as a result of the Employee’s termination of
employment with Donaldson or any


-13-

--------------------------------------------------------------------------------





Affiliate whatsoever, insofar as those rights result or may result from (i) the
loss or diminution in value of such rights or entitlements under the Plan, or
(ii) the Employee’s ceasing to have rights under, or ceasing to be entitled to
any awards under the Plan as a result of such termination.


SINGAPORE


1.    Qualifying Person Exemption. The grant of the Option under the Plan is
being made pursuant to the “Qualifying Person” exemption under section 273(1)(f)
of the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has
not been and will not be lodged or registered as a prospectus with the Monetary
Authority of Singapore and is not regulated by any financial supervisory
authority pursuant to any legislation in Singapore. The Employee should note
that, as a result, the Option is subject to section 257 of the SFA and the
Employee will not be able to make (a) any subsequent sale of the shares of
Common Stock in Singapore or (b) any offer of such subsequent sale of the shares
of Common Stock subject to the Option in Singapore, unless such sale or offer is
made pursuant to the exemptions under Part XIII Division (1) Subdivision (4)
(other than section 280) of the SFA (Chapter 289, 2006 Ed.).


SOUTH KOREA


No country-specific provisions.


POLAND


No country-specific provisions.
SPAIN


1.    Acknowledgement of Discretionary Nature of the Plan.


In accepting the Option, the Employee consents to participation in the Plan and
acknowledges that the Employee has received a copy of the Plan.


The Employee understands that Donaldson has unilaterally, gratuitously and in
its sole discretion granted stock options under the Plan to individuals who may
be employees of Donaldson or any of its Affiliates throughout the world. The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind Donaldson
or any of its Affiliates on an ongoing basis. Consequently, the Employee
understands that the Option is granted on the assumption and condition that the
Option and the shares of Common Stock acquired upon exercise of the Option shall
not become a part of any employment contract (either with Donaldson or any of
its Affiliates) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever. In
addition, the Employee understands that this grant would not be made to the
Employee but for the assumptions and conditions referenced above; thus, the
Employee acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, the Option grant shall be null and void.


The Employee understands and agrees that, as a condition of the Option grant,
unless otherwise provided in the Agreement, any unvested Option as of the date
the Employee ceases active employment, and any vested portion of the Option not
exercised within the post-termination exercise period set out in the Agreement,
will be forfeited without entitlement to the underlying shares of Common Stock
or to any amount of indemnification in the event of termination of employment.
The Employee acknowledges that the Employee has read and specifically accepts
the conditions referred to in the Agreement regarding the impact of a
termination of employment on the Option.


-14-

--------------------------------------------------------------------------------







2.    No Public Offering. No “offer of securities to the public,” within the
meaning of Spanish law, has taken place or will take place in the Spanish
territory in connection with the Option. The Plan, the Agreement (including this
Addendum) and any other documents evidencing the grant of the Option have not,
nor will they be, registered with the Comisión Nacional del Mercado de Valores
(the Spanish securities regulator) and none of those documents constitute a
public offering prospectus.


THAILAND


No country-specific provisions.


UNITED ARAB EMIRATES


1.    Securities Law Notice. The Plan is being offered only to qualified
employees and is in the nature of providing equity incentives to employees of
Donaldson and its Affiliates in the UAE. Any documents related to the Plan,
including the Plan, this Addendum, the Plan prospectus and other grant documents
(“Plan Documents”), are intended for distribution only to such employees and
must not be delivered to, or relied on by, any other person. The Employee should
conduct his or her own due diligence on the securities.


The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any Plan Documents nor has it taken steps to verify the
information set out in them, and thus, is not responsible for such documents.
Further, neither the Ministry of Economy nor the Dubai Department of Economic
Development has approved this statement nor taken steps to verify the
information set out in it, and has no responsibility for it.


The Employee should, as prospective stockholder, conduct the Employee’s own due
diligence on the securities. If the Employee does not understand the contents of
the Plan Documents, he or she should consult an authorized financial adviser.


UNITED KINGDOM


1.    Indemnification for Tax-Related Items. Without limitation to Section 7 of
the Agreement, the Employee hereby agrees that he or she is liable for all
Tax-Related Items and hereby covenants to pay all such Tax-Related Items, as and
when requested by the Donaldson or (if different) the Employer or by Her
Majesty’s Revenue & Customs (“HMRC”) (or any other tax authority or any other
relevant authority). The Employee also hereby agrees to indemnify and keep
indemnified Donaldson and (if different) the Employer against any Tax-Related
Items that they are required to pay or withhold or have paid or will pay on the
Employee’s behalf to HMRC (or any other tax authority or any other relevant
authority).


Notwithstanding the foregoing, if the Employee is a director or executive
officer (as within the meaning of Section 13(k) of the Exchange Act), the terms
of the immediately foregoing provision will not apply. In the event that the
Employee is a director or executive officer and income tax due is not collected
from or paid by the Employee within 90 days after the U.K. tax year in which an
event giving rise to the indemnification described above occurs, the amount of
any uncollected tax may constitute a benefit to the Employee on which additional
income tax and national insurance contributions may be payable. The Employee
acknowledges that the Employee ultimately will be responsible for reporting and
paying any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing Donaldson or (if different) the
Employer for the value of any employee national insurance contributions due on
this additional benefit, which Donaldson or (if different) the Employer may
recover from the Employee at any time thereafter by any of the means referred to
in the Section 7 of the Agreement.


-15-

--------------------------------------------------------------------------------







2.    Exclusion of Claim. The Employee acknowledges and agrees that the Employee
will have no entitlement to compensation or damages insofar as such entitlement
arises or may arise from the Employee’s ceasing to have rights under or to be
entitled to the Option, whether or not as a result of termination (whether such
termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Option. Upon the grant of the Option, the Employee
shall be deemed irrevocably to have waived any such entitlement.










-16-